If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 24, 2022
               Plaintiff-Appellee,

v                                                                    No. 354247
                                                                     Saginaw Circuit Court
TROY LEE WRIGHT,                                                     LC No. 18-045313-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and STEPHENS and LETICA, JJ.

STEPHENS, J. (concurring in part, dissenting in part).

        I concur, but disagree with the majority’s conclusion that the trial court did not abuse its
discretion in admitting the exhibit depicting the “Power and Control Wheel” and respectfully
dissent from that portion of the majority’s opinion. Even so, I do not believe the error warrants
reversal.

       “Demonstrative evidence is admissible when it aids the fact-finder in reaching a conclusion
on a matter that is material to the case.” People v Bulmer, 256 Mich App 33, 35; 662 NW2d 117
(2003). As with all evidence, demonstrative evidence must satisfy MRE 401 through 403. People
v Unger, 278 Mich App 210; 749 NW2d 272 (2008). Evidence is relevant when it has “any
tendency to make the existence of any fact that is of consequence to the determination of the action
more probable or less probable.” MRE 401. Relevant evidence is generally admissible, MRE 402,
but “may be excluded if its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury . . . .” MRE 403. “Evidence is unfairly
prejudicial when there exists a danger that marginally probative evidence will be given undue or
preemptive weight by the jury.” People v Crawford, 458 Mich 376, 398; 582 NW2d 785 (1998).

        The trial court allowed admission of the “Power and Control Wheel” during the expert’s
testimony, over a defense relevance objection. The expert described how power and control lies
at the center of the wheel, and how the spokes—including economic abuse, emotional abuse, using
children, and coercion and threats—are common ways batterers maintain power and control over
their victims. The expert testified that she had “never” worked with a batterer-victim relationship
in which the tactics described in the wheel were not present.



                                                -1-
        The use of the “Power and Control Wheel” did not have probative value in this case because
there was no evidence presented that defendant engaged in economic abuse, emotional abuse, use
of any children, or coercion and threats against Valarie Wright,1 defendant’s then-wife. The
domestic violence expert never interviewed defendant or Wright, and most of the tactics the expert
described to the jury lacked any evidentiary support in the record. The majority identifies several
instances it believes show intimidation by defendant against Wright. The majority also notes that
the expert witness “never testified that all of the wheel’s spokes and elements were necessary
components” and that the diagram was simply a “visual aid the expert employed to educate the
jury regarding the general dynamics of an abusive relationship.” Intimidation is, however, but one
spoke of the “Power and Control Wheel,” and as the majority recognizes, several of the spokes of
the “Power and Control Wheel” do not apply here. I believe the risk of unfair prejudice from the
expert’s testimony and diagram was high because her testimony about the wheel could have led
the jury to infer that defendant had used all of the tactics described there. Therefore, I believe not
only was the evidence irrelevant, but the danger of unfair prejudice from admission of the “Power
and Control Wheel” substantially outweighed any probative value. Accordingly, I would conclude
that the trial court abused its discretion by admitting this evidence.

         This error was harmless, however, because it was not outcome-determinative. People v
Lukity, 460 Mich 484, 496; 596 NW2d 607 (1999). There was overwhelming evidence presented
at trial that defendant murdered Wright and compelling proof to refute his heat of passion claim.
Two weeks before the murder, defendant set up GPS tracking on Wright’s car and began searching
for the name of the man he suspected she was seeing. Most significantly, about two hours passed
between defendant discovering Wright at the motel and returning to the motel to shoot into her
room, a significant “cooling off period” that included defendant being pulled over by police
officers, who told defendant to leave Wright alone. The strength of this evidence greatly
overshadowed the error related to the “Power and Control Wheel.” Accordingly, because the error
was not outcome determinative, it does not warrant reversal of defendant’s convictions.

        Defendant also argues that the trial court abused its discretion by admitting evidence of his
past infidelity, because the evidence was irrelevant in violation of MRE 401 and misled the jury
in violation of MRE 403. I agree .2




1
  Defendant and Valarie Wright share the same last name. Wright will refer to Valarie Wright in
this opinion.
2
  Defendant objected to the introduction of evidence of his infidelity in a motion in limine.
However, the prosecution suggests that defendant abandoned this issue because his brief failed to
identify any infidelity evidence presented at trial. See People v McGraw, 484 Mich 120, 131 n
36; 771 NW2d 655 (2009) (“Failure to brief an issue on appeal constitutes abandonment.”). As
defendant noted in his reply brief, defendant’s initial brief cited specific testimony about
defendant’s infidelity in the facts section, but did not repeat the quotation in the argument section.
We do not believe that defendant’s citation to testimony in the facts section, coupled with an
argument section dedicated to the infidelity evidence, constitutes a “failure to brief” the issue.
Therefore, defendant did not abandon this issue.


                                                 -2-
       Evidence is relevant when it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable.” MRE 401.
Relevant evidence is generally admissible, MRE 402, but “may be excluded if its probative value
is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury . . . .” MRE 403. “Evidence is unfairly prejudicial when there exists a danger
that marginally probative evidence will be given undue or preemptive weight by the jury.” People
v Crawford, 458 Mich 376, 398; 582 NW2d 785 (1998).

        The principle dispute in this case was the defendant’s state of mind when he fired the shots
into the hotel room window. The prosecution argued that his conduct was second degree murder.
The defense theory of the case was that the defendant was guilty lesser offense of voluntary
manslaughter. “[T]o show voluntary manslaughter, one must show that the defendant killed in the
heat of passion, the passion was caused by adequate provocation, and there was not a lapse of time
during which a reasonable person could control his passions.” People v Mendoza, 468 Mich 527,
535; 664 NW2d 685 (2003).

        I, also depart from the majority as to the admission of evidence of infidelity. The trial court
admitted evidence of defendant’s infidelity on the theory that it was relevant to whether there was
adequate provocation for defendant’s actions. Defendant’s argument at trial was that he was so
overwhelmed by passion upon finding his wife at the motel that he “couldn’t control himself”
when he shot into her room. At best, evidence that defendant had previously cheated on Wright
was nominally probative on the issue of provocation. Any such relevancy requires a finding that
previous infidelity negates the probability of inflamed passions upon encounter with an unfaithful
partner. However, because the reviewing standard is an abuse of discretion, we cannot find that
the court erred in finding some probative value in the admission of such evidence.

        The error here, however, is the admission of this evidence in light of MRE 403. The
evidence of defendant’s s infidelity had little to no probative value on his state of mind and risked
misleading the jury to disregard the manslaughter defense because of his past behavior. The
probative value of the testimony about defendant’s infidelity was substantially outweighed by the
danger of unfair prejudice or misleading the jury. We note that the prosecution discussed the issue
of the defendant’s infidelity in both opening statement and closing argument. The only other
mention of it was from the detective to whom the defendant admitted his infidelity in a discussion
of the defendant’s state of mind on the night of the murder. The admission was erroneous.
However, this error was not outcome determinative. Given the substantial untainted evidence in
this case. Applying the People v Lukity, 460 Mich 484, 496; 596 NW2d 607 (1999), it was not
outcome determinative. The untainted evidence was that the defendant was aware of Wright’s
relationship with Moten prior to the shooting, followed her for hours after encountering Wright
and Moten at the hotel, went to his home to find a gun and returned hours after the initial encounter
and fired shots into the window. At the very least, the element of having no lapse of time between
the alleged adequate provocation the shots was negated by uncontested evidence. Accordingly,
because the error was not outcome determinative, it does not warrant reversal of defendant’s
convictions.

                                                               /s/ Cynthia Diane Stephens




                                                 -3-